United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-4327NE
                                   _____________

Elvira M. Cassidy,                      *
                                        *
             Plaintiff-Appellant,       *
                                        *
       v.                               *
                                        * Appeal from the United States
United States of America, United States * District Court for the District
Postal Service;                         * of Nebraska.
                                        *
             Defendant-Appellee,        *        [UNPUBLISHED]
                                        *
Real Properties MLP Limited             *
Partnership; RRP-DGT GP Corporation, *
                                        *
             Defendants.                *
                                  _____________

                            Submitted: June 18, 1998
                                Filed: June 22, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Elvira M. Cassidy appeals the district court's adverse grant of summary judgment
in Cassidy's lawsuit against the United States Postal Service and its lessor. Having
carefully reviewed the record and the parties' briefs, we conclude the district court's
judgment was correct. Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-